Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/EP2017/072172 with a filing date 09/05/2017, which claims benefit of the foreign priority EURPEAN PATENT OFFICE (EPO) 17165012.0 with a filing date 04/05/2017.
2.	Amendment of claims 32 and 35-38, cancelation of claims 1-15, 19-20 and 28, and addition of claim 39 in the amendment filed on 11/01/2021 is acknowledged.  Claims 16-18, 21-27 and 29-39 are pending in the application. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Tamara C. Stegmann on November 08, 2021.  The application has been amended as follows:
	On page 4, line 12, delete “18.-20. (Canceled)”, and insert
--19.-20. (Canceled).--.
Reasons for Allowance

4.	Applicant's arguments regarding the rejection of claims 16-17, 21-27 and 29-34 under 35 U.S.C. 103 (a) over Blaauw et al. ’501 have been fully considered and they are persuasive.   Since Blaauw et al. ’501 does not discloses the instant methods of use, therefore it is distinct from the instant invention.  The rejection of claims 16-17, 21-27 and 29-34 under 35 U.S.C. 103 (a) over Blaauw et al. ’501 have been withdrawn herein.
5.	Applicant's arguments regarding the rejection of claims 16 under the obviousness-type double patenting over Beyrath et al.’156 and ’211 have been fully considered they are persuasive.   Since Blaauw et al. ’156 and ‘211 does not claim the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claim 16 under 35 U.S.C. 103 (a) over Blaauw et al. ’156 and ‘211 have been withdrawn herein.
6. 	Claims 16-18, 21-27 and 29-39 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 16-18, 21-27 and 29-39 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 09, 2021